                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


UNITED STATES OF AMERICA,
                                                  :
                         Plaintiff,
                                                  :
               vs.                                     Case No. 3:17cr187
                                                  :
WILLIAM, aka “NICK,” PRIGMORE,                         JUDGE WALTER H. RICE
                                                  :
                         Defendant.



       ORDER TO CLERK OF COURT FOR THE SOUTHERN DISTRICT
       OF OHIO, WESTERN AND EASTERN DIVISION



       Since the date of the Defendant’s sentencing, held on July 31, 2020 (Doc. #148),

journalized in a Judgment Entry dated November 13, 2020 (Doc. #157), this Court has been

inundated with almost daily communications from the Defendant which, other than a constant

refrain of “I’ve been done wrong,” contain nothing more than unintelligible gibberish. Early on,

this Court ordered all these letters to be sealed and filed with the office of the Clerk of Courts

entitled “letter from Defendant William Prigmore.”

       His underlying conviction is presently pending before the United States Court of Appeals

for the Sixth Circuit.

       It is the order of this Court that, henceforth, all communications from the Defendant

directed to the Clerk of Courts and styled “legal mail,” be returned to the Defendant, unopened,

at his present place of residence as #77153-061, Federal Correctional Institution, P.O. Box 33,

Terre Haute, Indiana 47808. To the extent that his “legal mail” sets forth a purported motion
directed to his conviction and the events leading up to same, this Court is completely without the

jurisdiction to consider same, due to the fact that his appeal is pending with a higher court.

       He is, of course, more than welcome to file any motions he wishes before the United

States Court of Appeals for the Sixth Circuit, the address of which is:

                       United States Court of Appeals for the Sixth Circuit
                       Potter Stewart U.S. Courthouse
                       100 East Fifth Street
                       Cincinnati, Ohio 45202

                                                                              (tp - per Judge Rice authorization after
                                              ________________________________________
                                                                       his review)
       July 8, 2021                           WALTER H. RICE
                                              UNITED STATES DISTRICT JUDGE


Copies to:

Counsel of record
William Prigmore #77153-061, Federal Correctional Institution, P.O. Box 33, Terre Haute,
 Indiana 47808




                                                  2
